DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-5, 8-13, 15-16, 19 and 20 have been amended.  Claim 14 has been cancelled. Claims 1-13 and 15-20 are currently pending.
	All references relied upon and not cited in any Form 892 may be found in previous 892s or IDSs.
	The Amendment filed 06/25/2021 has been entered. 
	The Amendment overcomes the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 and objections as set forth in the Office action dated 05/25/2021.
	Response to Arguments
	Applicant’s arguments (Remarks dated 06/25/2021) with respect to the prior art rejections on the pending claims have been fully considered by are considered moot because they do not apply to the current rejection.  
	Regarding claim 16, Applicant argues Gregory does not teach or suggest manually reducing an end of the elongated member in order to be sized to be received inside the wound.  (Remarks dated 06/25/21, page 15).  This argument is persuasive but moot in light of the current rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 , 13 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 12, it is in narrative form.   The structure which goes to make up the device must be clearly and positively specified.  
With regard to claim 12, the language, “and a determination from the second medical professional as to how long the other portion of the individual liquid-expandable articles had been within the wound” is indefinite as it is incomplete.  It is not clear if it should recite a determination is being made or may be made or must be made etc.  For the purposes of examination it will be interpreted as –and a determination form the second medical professional as to how long the other portion of the individual liquid-expandable articles had been within the wound may be made--.
	With regard to claim 13, lines 2, there is insufficient antecedent basis with regard to “the length of the other portion of the plurality of liquid-expandable articles torn from the 
	With regard to claim 19, line 6, there is a lack of antecedent basis for the term “the chromatic material.”  For examination purposes, it will be interpreted as –the chromic material--.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12, 19 and 20 are  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
 Claim 12 recites, “ the other portion of the plurality of individual liquid-expandable articles retained within the wound” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommend to avoid positively claiming the human body.  For example, the claim could be amended to recite -- the other portion of the plurality of individual liquid-expandable articles configured to be retained within the wound ---

Claim 20, lines 6-7 recite, “wherein a portion, but not all, of the elongated member with at least a portion of the chromic material received and retained inside the wound” positively --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458).
Regarding claim 1, Steinbaugh discloses a wound dressing for a wound (Fig. 2A, embodiment of Figs. 2A and 2B), comprising: a material responsive to at least one stimuli ([0057]]; radiopaque material responsive to stimuli of X-ray); and an elongated member (outer layers of wound dressing 200, Fig. 2A) configured to insert the material into the wound 
Steinbaugh does not disclose a chromic material responsive to at least one stimuli, an elongated member configured to insert the chromic material into the wound and such that another portion of the plurality of the individual liquid-expandable articles with at least a portion of the 
Norchi teaches an analogous wound dressing (hemostatic mesh, [0009]) comprising a chromic material ([0016], [0116], [0119]) responsive to at least one stimuli ([0016], [0116], [0119]) and an analogous elongated member (scaffold, [0015]) defining analogous articles (self-assembling peptides, ([0016]-[0017]) configured to insert the chromic material into the wound ([0114]-[0116]) and such that articles with at least a portion of the chromic material thereon is received and retained inside the wound (any of the compositions herein can include a coloring agent, [0119]; it follows that the self-assembling peptides [articles] can include a coloring agent and thus Norchi teaches chromic material thereon).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the material of the wound dressing of Steinbaugh is a chromic material, as taught by Norchi, and to provide that the elongated member of the wound dressing of Steinbaugh configured to insert a material into the wound is a chromic material, as taught by Norchi, and such that another portion of the plurality of the individual liquid-expandable articles having a material thereon, have a chromic material thereon, as taught by Norchi, for the purpose of allowing for improved visualization for facilitating removal of the dressing [0119].
The combination of Steinbaugh and Norchi discloses the invention as described above.
The combination of Steinbaugh and Norchi does not disclose wherein in response to the portion of chromic material receiving the at least one stimuli, the portion of chromic material 
Norchi teaches wherein in response to the portion of chromic material receiving the at least one stimuli (stimuli are for example, blood or bacteria present at a wound site, pH or redox state, [0119]), the portion of chromic material within the wound provides an indicator (color change [0119] occurring inside the wound indicating that the other portion of the plurality of the individual liquid-expandable articles received and retained inside the wound is in contact with liquid inside the wound (the coloring agent can be one that changes color when it comes in contact with blood, Norchi, [0119]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the stimuli of the chromic material of the wound dressing of the combination of Steinbaugh and Norchi is a stimuli in the wound, as taught by Norchi, such that the portion of the chromic material of the wound dressing of the combination of Steinbaugh and Norchi provides an indicator occurring inside the wound, as taught by Norchi, indicating that the other portion of the plurality of the individual liquid-expandable articles of the combination of Steinbaugh  received and retained inside the wound is in contact with liquid inside the wound, as taught by Norchi, for the purpose of allowing for improved visualization for facilitating removal of the dressing [0119].
Regarding claim 3, Steinbaugh in view of Norchi discloses the invention as described above and wherein the indicator indicates where the other portion of the plurality of the individual liquid-expandable articles is placed within the wound (a color change occurs when 
Regarding claim 4, Steinbaugh in view of Norchi discloses the invention as described above and wherein the indicator is a color change indicating wherthin the wound (a color change occurs any of the compositions described  [articles] contacts a contaminated area, [0119]); According to specification at [0031] “the indicator may be a color change evidencing where the at least one article has been placed within the wound.…”).
Regarding claim 15, Steinbaugh in view of Norchi discloses the invention as described above and further discloses wherein the portion of individual liquid-expandable articles remaining outside the wound are configured to be separated from the expanded articles received and retained inside the wound (insofar as the wound is small and not all of the dressing fits into the wound; also the self-expanding wound dressing may be provided in a sheet wrapped into a roll such that a user may access a sufficient length of self-expanding wound dressing to cover wounds of various sizes found on the patient’s body, see also [0024], [0047])
Regarding claim 16, the combination of Steinbaugh in view of Norchi disclose the invention as described above. 
 Steinbaugh (embodiment of Figs. 2A, 2B) in view of Norchi does not disclose  a distal end of the elongated member is manually reduced in size such that the distal end is sized to be received inside the wound.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a distal end of the elongated member of the wound dressing of the embodiment of Steinbaugh (Fig. 2A, 2B) is manually reduced in size such that the distal end is sized to be received inside the wound, as taught by another embodiment of Steinbaugh (Fig. 5D), for the purpose of allowing the user to select an appropriate size of dressing for use with the wound (Steinbaugh, [0024]).
Claims 2, 5, 6, 10, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458) and in view of Klofta (2017/0003257).
Regarding claim 2, Steinbaugh in view of Norchi discloses the invention as describes above.
Steinbaugh in view of Norchi further discloses wherein the indicator indicates that the other portion of the plurality of individual liquid-expandable articles has been in contact with liquid inside the wound (Norchi, [0119]) but does not disclose wherein the indicator indicates how long the other portion of the plurality of the individual liquid-expandable articles has been in contact with liquid inside the wound.  

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the indicator of the chromic material of the wound dressing of the combination of Steinbaugh and Norchi is an indicator that indicates for how long contact with liquid has occurred, as taught by Klofta, for the purpose of providing an improved wound dressing that provides an indication as to when the wound dressing needs to be changed.  
Regarding claim 5, Steinbaugh in view of Norchi discloses the invention as described above and further discloses the indicator is a color change indicating the other portion of the plurality of the individual liquid-expandable articles has been within the wound (Norchi, [00019]) but does not disclose the indicator is a color change indicating a period of time associated with how long the other portion of the plurality of the individual liquid-expandable articles has been within the wound.  
Klofta teaches an analogous wound dressing (absorbent articles may include wound dressing products, [0005]) and a chromic material with an indicator ([0002], [0003],[0014]-[0015]) that is a color change indicating  for how long contact has occurred with the stimuli ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the indicator of the chromic material of the wound dressing of the combination of Steinbaugh and Norchi is an indicator that indicates for how long 
Regarding claim 6, Steinbaugh in view of Norchi disclose the invention as described above.
Steinbaugh in view of Norchi does not disclose wherein the indicator changes color over time and wherein a first color corresponds with a first time period and a second color corresponds with a second time period.  
Klofta teaches an analogous wound dressing (absorbent articles may include wound dressing products, [0005]) and a chromic material with an indicator that changes color over time and wherein a first color corresponds with a first time period and a second color corresponds with a second time period ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the indicator of the chromic material of the wound dressing of the combination of Steinbaugh and Norchi is indicator that changes color over time and wherein a first color corresponds with a first time period and a second color corresponds with a second time period, as taught by Klofta, for the purpose of providing an improved wound dressing that provides more than one indication as to when a dressing needs to be changed.  
Regarding claim 10, Steinbaugh in view of Norchi discloses the invention as described above but does not disclose wherein the chromic material is chronochromic and the indicator is caused to indicate how long the chromic material has been in contact with the liquid.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the indicator of the chromic material of the wound dressing of the combination of Steinbaugh and Norchi is chronochromic and the indicator is caused to indicate how long the chromic material has been in contact with the liquid, as taught by Klofta, for the purpose of providing an improved wound dressing that provides an indicator as to when the dressing should be changed. 
Regarding claim 19, Steinbaugh discloses a wound dressing for a wound (Fig. 2A, embodiment of Figs. 2A-2B), comprising: a material responsive to at least one stimuli ([0057]; radiopaque material responsive to stimuli of X-ray) and a plurality of individual liquid-expandable articles 210 ([0038]) separable from one another (liquid expandable articles 210 move independently of one another, [0038] and are therefore separable from one another) defining an elongated member (outer layers of wound dressing 200, Fig. 2A), expandable along its entire length ([0039]; see Figs. 2A and 2B where liquid-expandable members are along the entire length), for inserting the material into the wound ([0034]), wherein a portion, but not all of the elongated member with at least a portion of the material thereon received and retained inside the wound (where the wound is small, a portion but not all of the elongated member with at least a portion of the material thereon is received and retained within the wound; also a user may access a sufficient length from a roll, [0024]) releases stored mechanical energy such 
Steinbaugh does not disclose a chromic material responsive to at least one stimuli, an elongated member for inserting chromic material into the wound, the elongated member with at least a portion of the chromic material thereon received and retained inside the wound, and wherein in response to the portion of chromic material receiving the at least one stimuli, the portion of chromic material within the wound provides a color change occurring inside the wound evidencing how long the expandable articles have been within the wound.
Norchi teaches an analogous wound dressing (hemostatic mesh, [0009]) comprising a chromic material ([0016], [0116], [0119]) responsive to at least one stimuli ([0016], [0116], [0119]) and an analogous elongated member (scaffold, [0015]) for inserting the chromic material into the wound ([0114]-[0116]) with at least a portion of the chromic material thereon is received and retained inside the wound (any of the compositions herein can include a coloring agent, [0119]; it follows that the self-assembling peptides [articles] can include a coloring agent and thus Norchi teaches chromic material thereon).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the material of the wound dressing of Steinbaugh is a chromic material, as taught by Norchi, and to provide that the elongated member of the wound dressing of Steinbaugh for inserting the material into the wound is a chromic material, as taught by Norchi, and such that another portion of the plurality of the individual liquid-expandable articles having a material thereon of the wound dressing of Steinbaugh, have a 
The combination of Steinbaugh and Norchi further discloses wherein in response to the chromic material receiving the at least one stimuli, the chromic material provides a color change occurring inside the wound ([0119]) but the combination of Steinbaugh and Norchi does not disclose evidencing how long the expanded articles have been in contact with the wound.
Klofta teaches an analogous wound dressing (absorbent articles may include wound dressing products, [0005]) and a chromic material that provides a color change ([0002], [0003],[0014]-[0015]) that indicates for how long contact with the stimuli has occurred ([0018]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the chromic material of the wound dressing of the combination of Steinbaugh and Norchi provides a color change that indicates for how long contact with the stimuli has occurred, as taught by Klofta, for the purpose of providing an improved wound dressing that provides an indication as to when the wound dressing needs to be changed.  
Regarding claim 20, Steinbaugh discloses a kit for dressing a wound (Fig. 2), the kit comprising: a material ([0057]; an elongated member   (outer layers of wound dressing 200, Fig. 2A) defining a plurality of individual liquid-expandable articles 210 (articles 210, [0038]) separable from one another (liquid-expandable articles 210 move independently of one another, [0038];  and are therefore separable from one another), the elongated member expandable along its entire length (Fig. 2A, [0038]) and for inserting the material into the wound ([0032]), wherein a portion, but not all of the mechanical energy such that liquid-expandable articles separate from one another (as seen in Fig. 2B the articles expand and move independently following contact with a liquid ([0038]) and mechanically expand into expanded articles (Fig. 2B, [0038]) and the expanded articles being in contact inside the wound ([0040]).
Steinbaugh does not disclose a chromic material responsive to contact with the wound and the elongated member for inserting the chromatic material into the wound, the elongated member with at least a portion of the chromic material thereon received and retained inside the wound, information for measuring a color change of the chromic material occurring inside the wound, and measuring a color change. 
Norchi teaches an analogous wound dressing (hemostatic mesh, [0009]) comprising a chromic material ([0016], [0116], [0119]) responsive to contact with a wound ([0016], [0116], [0119]) and an analogous elongated member (scaffold, [0015]) for inserting the chromic material into the wound ([0114]-[0116]) with at least a portion of the chromic material thereon is received and retained inside the wound (any of the compositions herein can include a coloring agent, [0119]; it follows that the self-assembling peptides [articles] can include a coloring agent and thus Norchi teaches chromic material thereon), information for measuring a color change of the chromic material occurring inside the wound ([0114]-[0116]), and measuring a color change ([0114]-[0116]).

The combination of Steinbaugh and Norchi discloses the invention as described above and information for measuring a color change of the chromic material of the wound dressing of Steinbaugh, occurring inside the wound, as taught by Norchi, for the purpose of providing an improved wound dressing allowing for improved visualization for facilitating removal of the dressing [0119].
The combination of Steinbaugh and Norchi discloses the invention as described above.
The combination of Steinbaugh and Norchi does not disclose wherein the information comprises at least one of the following:  a plurality of colors corresponding to a plurality of time periods; and a plurality of colors corresponding to a plurality of temperatures, wherein, in response to measuring the color change with the information, a length of time may be determined as to how long the expanded articles have been in contact inside the wound. 
Klofta teaches an analogous wound dressing (absorbent articles may include wound dressing products, [0005]) and information for measuring a color change ([0002], [0003],[0014]-[0015]) that comprises a plurality of colors corresponding to a plurality of time periods ([0018]) wherein in response to measuring the color change with the information a length of time may 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the information for measuring a color change of the chromic material occurring inside as a result of the expanded articles being in contact inside the wound of the wound dressing of the combination of Steinbaugh and Norchi, comprises at least one of the following: a plurality of colors corresponding to a plurality of time periods; and a plurality of colors corresponding to a plurality of temperatures, as taught by Klofta, for the purpose of providing an improved wound dressing that provides more than one indication as to when a dressing needs to be changed.  
Steinbaugh in view of Norchi and in view of Klofta discloses the invention as described above and further discloses wherein, in response to measuring the color change with the information, a length of time may be determined as to how long the expanded articles have been in contact inside the wound (Klofta, [0018]). 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458), in view of  Klofta (2017/003257) and in view of Ribi (US 2010/0029004).
Regarding claim 7, the combination of Steinbaugh, Norchi and Klofta discloses the invention as described above.
The combination of Steinbaugh, Norchi and Klofta does not disclose wherein the indicator is reversible such that the indicator having changed from the first color reverts back to the second color later in time compared to the second period of time. 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the indicator of the chromatic material of the wound dressing of the combination of Steinbaugh, Norchi and Klofta is reversible such that the indicator having changed from the first color reverts back to the second color later in time compared to the second period of time, as taught by Ribi, to provide an improved wound dressing with an indicator that facilitates determination of whether a condition that previously indicated that a wound dressing needs to be changed is no longer present. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458) and in view of Ribi (US 2010/0029004).
Regarding claim 8, the combination of Steinbaugh in view of Norchi discloses the invention as described above and further discloses the indicator is a color change caused by the at least one stimuli (Norchi, [01119]).

Ribi teaches an analogous chromatic material and an indicator and the indicator is a color changed caused by temperature ([0076]-[0078]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the indicator of the chromic material of the wound dressing of the combination of Steinbaugh and  Norchi that  is a color change, is a color changed caused by temperature, as taught by Ribi, for the purpose of providing an improved dressing that provides an indicator that can determine whether a dressing needs to be changed.  
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458) and in view of Ribi (US 2010/0029004), in view of Hadi (NPL entitled, “Overview of Agents Used for Emergency Hemostasis”)in view of Solomon (US 2013/0022552) and in view of Arehart (2007/02521115).
Regarding claim 9, the combination of Steinbaugh in view of Norchi, in view of Klofta and in view of Ribi discloses the invention as described above and further discloses the other portion of the plurality of individual liquid-expandable articles includes a clotting agent ((Steinbaugh, [0054]].
The combination of Steinbaugh in view of Norchi, and in view of Ribi deos not explicitly disclose heat generated by the clotting agent.
Hadi teaches heat generated by a clotting agent (Hadi, section 3.4). 

The combination of Steinbaugh/Norchi//Ribi/Hadi does not disclose wherein the color change is caused by the clotting agent reacting with a liquid associated with the wound.  
Solomon teaches an analogous wound dressing 36 (adhesive bandage) that has an analogous clotting agent ([0028]-[0031]) wherein the color change is caused by the clotting agent reacting with a liquid associated with the wound ([0031]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the wound dressing of the combination of Steinbaugh/Norch//Ribi/Hadi has a color changed caused by the clotting agent reacting with a liquid associated with the wound, as taught by Solomon, so as to provide an indication which clotting agent has been applied to or into the wound (Solomon, [0031]).
The combination of Steinbaugh/Norchi//Ribi/Hadi/Solomon disclosed the invention as described above but does not disclose that the color change is caused by heat generated by the clotting agent reacting with a liquid associated with the wound.
Arehart teaches an analogous wound dressing (elastic articles, including bandages, Abstract) and an analogous chromic material with a color change wherein the chromic material is thermochomic and the color change of the thermochromic material is caused by heat (Arehart, [0020]).
. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458), in view of Hadi (NPL entitled, “Overview of Agents Used for Emergency Hemostasis”) and in view of Solomon (US 2013/022552) and in view of Arehart (2007/0252115).
Regarding claim 11, the combination of Steinbaugh in view of Norchi discloses the invention as described above and further discloses the other portion of the plurality of individual liquid-expandable articles includes a clotting agent ((Steinbaugh, [0054]].
The combination of Steinbaugh in view of Norchi does not explicitly disclose heat generated by the clotting agent.
Hadi teaches heat generated by the clotting agent (Hadi, section 3.4). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the plurality of liquid-expandable articles of the wound dressing of Steinbaugh/Norchi  is of the type that generates heat, as taught by Hadi, to provide an improved wound dressing that has a rapid clotting agent, (had, 3.4).

Solomon teaches an analogous wound dressing 36 (adhesive bandage) that has an analogous clotting agent ([0028]-[0031]) wherein the stimuli is generated by the clotting agent reacting with a liquid associated with the wound ([0031]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the clotting agent of the wound dressing of the combination of Steinbaugh/Norch//Hadi has stimuli generated by the clotting agent reacting with a liquid associated with the wound, as taught by Solomon, so as to provide an indication which clotting agent has been applied to or into the wound (Solomon, [0031]).
The combination of Steinbaugh/Norchi/Hadi/Solomon disclosed the invention as described above but does not disclose that the color change is caused by heat generated by the clotting agent reacting with a liquid associated with the wound.
Arehart teaches an analogous wound dressing (elastic articles, including bandages, Abstract) and an analogous chromic material with a color change wherein the chromic material is thermochomic and the color change of the thermochromic material is caused by heat (Arehart, [0020]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one stimuli of the wound dressing of the combination of Steinbaugh/Norchi/Hadi/Solomon, that is generated is heat, as taught by Arehart, for the purpose of providing an improved wound dressing that provides an indication that the clotting agent has been added. 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458) as evidenced by Hopman (US 2008/0128932), in view of  Klofta (2017/003257) and in view of Solomon (US 2013/022552).
Regarding claim 12, Steinbaugh in view of Norchi discloses the invention as described above and further discloses the other portion of the plurality of individual articles retained within the wound having been placed there by a user ([0040]; also it is inherent that a user places the articles within a wound) and discloses then the other portion of the plurality of individual liquid-expandable articles having been removed from the wound by a user (it is implied that dressings are removed by a user).
Steinbaugh in view of Norchi does not disclose wherein the elongated member has been torn by a first medical professional, the other portion of the plurality of individual liquid-expandable articles having been removed from the wound by the first medical professional, then the other portion of the plurality of individual liquid-expandable articles having been removed from the wound by a second medical professional and a determination from the second medical professional as to how long the other portion of the liquid-expandable articles has been within the wound.
Steinbaugh teaches in another embodiment (Fig. 5) an analogous wound dressing where the wound dressing has cut lines ([0047]) cut lines can be used for tearing as evidenced by Hopman [0036].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elongated member of wound dressing of the combination of Steinbaugh (Fig. 2A, 2B) and Norchi to have cut lines for tearing, as taught by 
The combination of Steinbaugh in view of Norchi as evidenced by Hopman discloses the invention as described above and further discloses the other portion of the individual liquid-expandable articles within the wound (Steinbaugh, [0040]).
The combination of Steinbaug/Norchi/Hopman does not disclose a  determination as to how long the other portion of the liquid-expandablearticles has been within the wound.
Klofta teaches an analogous wound dressing (absorbent articles may include wound dressing products, [0005]) and a chromic material with an indicator ([0002], [0003],[0014]-[0015]) that indicates for how long contact with the body fluid has occurred ([0018]; it is inherent that a determination is made by a user).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide with regard to the other portion of the individual liquid-expandables articles within the wound, a determination as to how long wound contact had occurred, as taught by Klofta, for the purpose of providing an improved wound dressing that provides an indication as to when the dressing needs to be changed.
The combination of Steinbaug/Norchi/Hopman/Klofta disclose the invention as described above.
The combination of Steinbaug/Norchi/Hopman/Klofta does not disclose wherein the elongated member has been torn by a first medical professional, the other portion of the plurality of individual liquid-expandable articles retained within the wound having been placed there by the first medical professional, then the other portion of the plurality of the individual 
Solomon teaches an analogous wound dressing 36 (adhesive bandage) that is placed by a first medical professional  (medical or surgical caregivers, [0020]) and follow up care with a second medical profession (follow-on providers).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elongated member of the wound dressing of  Steinbaug/Norchi/Hopman/Klofta torn by a  user, is torn by a first medical caregiver as taught by Solomon and that placement within the wound by a user, is placement by a first medical professional, as taught by Solomon, and that the removal by and the determination from a user, is by and from a medical professional, as taught by Solomon, as it is standard that the first medical professional care is taken over by a second medical professional.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458) as evidenced by Hopman (US 2008/0128932).
Regarding claim 13, Steinbaugh in view of Norchi discloses the invention as described above and further discloses wherein the length of the other portion of the plurality of liquid-expandable articles corresponds with a depth of the wound (the self-expanding wound dressing fits into, expand, fill, partially fill and conforms to a wound cavity, [0040]).
Steinbaugh in view of Norchi does not disclose the length torn from the elongated member.  

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the elongated member of wound dressing of the combination of Steinbaugh (Fig. 2A, 2B) and Norchi to have cut lines for tearing, as taught by the embodiment of Fig. 5 of Steinbaugh and as evidenced by Hopman) to provide an improved dressing where the user can select a size.
The combination of Steinbaugh in view of Norchi as combined above disclose the elongated member having cut lines.
Hopman teaches an analogous dressing where cut lines can be used to tear ([0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elongated member is torn instead of cut, as taught by Hopman or the purpose of providing an improved dressing where a size can be selected without scissors. 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458) and  in view of Gamerith (2020/0393384).
Regarding claim 17, Steinbaugh in view of Norchi discloses the invention as described above.
Steinbaugh in view of Norchi does not disclose disclose wherein the chromic material provides the indicator as a result of a plurality of stimuli.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the chromic material of the wound dressing of the combination of Steinbaugh in view of Norchi is a chromic material that provides the indicator as a result of a plurality of stimuli, as taught by Gamerith, for the purpose of providing an improved wound dressing that provides an indication of the wound during different conditions.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Steinbaugh (US 2014/0142523) in view of Norchi (2019/0247458), in view of Gamerith (US 2020/0393384) and in view of Royal Society of Chemistry (Royal Society of Chemistry article entitled, “Multi-Stimuli Responsive Chromism With Tailorable Mechanochromic Sensitivity for Versatile Interactive Sensing Under Ambient Conditions).
Regarding claim 18, Steinbaugh in view of Norchi and in view of Gamerith discloses the invention as described above.
Steinbaugh in view of Norchi and in view of Gamerith does not disclose the plurality of stimuli comprises heat and light.
 Royal Society of Chemistry teaches an analogous wound dressing [MSR (multi-stimuli responsive) units] having chromic material providing an indicator as a result of a plurality of stimuli which comprises heat and light (thermochromic and photochromic effects can be achieved simultaneously by homogenously mixing powders with appropriate color changing style selection and proper mass ratio, Royal Society of Chemistry, Section 2 Results, subsection 2.1; “[I]n the real MSR unit, we selected a photochromic leuco pigment containing Technocolor Purple 3 which shows a white color under visible light but changes to a dark violet when exposed to UV at 365 nm….To impart a thermochromic response, a leuco pigment is chosen…which displays a green color at temperatures T < 33 °C and switches to white at 
T > 33 °C.…”, Royal Society of Chemistry, Section 2 Results, subsection 2.1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to add an additional chromic material to the at least article (wound dressing materials) of Steinbaugh in view of Norchi and in view of Gamerith, that is a multi-stimuli responsive chromic material which exhibits a color change when exposed to heat and light, as taught by Royal Society of Chemistry, for the purpose of providing more visual signals [indicators] to perceive the change of materials or environmental conditions [for example the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786